12/01/2020



                                                                          Case Number: DA 19-0202
     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             NO. DA 19-0202

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JOHN SHANNON FINLEY,

           Defendant and Appellant.


                                 GRANT



      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until January 4, 2021, to

prepare, file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                               Electronically signed by:
                                                                     Mike McGrath
                                                        Chief Justice, Montana Supreme Court
                                                                   December 1 2020